      Case 2:18-cv-02347-MTL Document 190 Filed 08/31/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Johnny Wheatcroft, et al.,                        No. CV-18-02347-PHX-MTL
10                  Plaintiffs,                        ORDER
11   v.
12   City of Glendale, et al.,
13                  Defendants.
14
15          Before the Court is a discovery dispute regarding the scope of the attorney-client
16   privilege in the deposition of Shawn Blackburn, a non-party to the case.

17          Whether information is covered by the attorney-client privilege is determined by an
18   eight-part test: “(1) Where legal advice of any kind is sought (2) from a professional legal

19   adviser in his capacity as such, (3) the communications relating to that purpose, (4) made

20   in confidence (5) by the client, (6) are at his instance permanently protected (7) from
21   disclosure by himself or by the legal adviser, (8) unless the protection be waived.” United
22   States v. Graf, 610 F.3d 1148, 1156 (9th Cir. 2010) (citation omitted). A “party asserting

23   the attorney-client privilege has the burden of establishing the [existence of an attorney-

24   client] relationship and the privileged nature of the communication.” United States v.

25   Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (citation omitted). The attorney-client privilege

26   does not extend to “the fact of the communication, the identity of the attorney, the subject
27   discussed, and details of the meetings, which are not protected by the privilege.” United
28   States v. Sanmina Corp., No. 18-17036, 2020 WL 4558285, at *11 (9th Cir. Aug. 7, 2020).
      Case 2:18-cv-02347-MTL Document 190 Filed 08/31/20 Page 2 of 2



 1   It also does not require formal representation by the attorney. S. Union Co. v. Sw. Gas
 2   Corp., 205 F.R.D. 542, 546 (D. Ariz. 2002). A potential client “can communicate with an
 3   attorney with the assurance that the communications will be protected so long as the
 4   consultation satisfies the necessary elements of the privilege.” Id. Accordingly,
 5          IT IS ORDERED that Mr. Blackburn shall answer any deposition questions
 6   regarding “the fact of the communication [with counsel], the identity of the attorney, the
 7   subject discussed, and details of the meetings,” or any other non-confidential facts or
 8   communications.
 9          IT IS FURTHER ORDERED that, as the holder of the privilege, Mr. Blackburn
10   may not be compelled to testify about confidential communications with Plaintiffs’ counsel
11   or another attorney if he can demonstrate that the eight-part test above is satisfied. See
12   United States v. Graf, 610 F.3d at 1156.
13          Dated this 31st day of August, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
